DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method of depositing a layer.
Group II, claims 11-20, drawn to an apparatus that deposits a layer on a substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of ‘an apparatus comprising a first cathode , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0305795.
The prior art teaches in figs. 1-3 an apparatus comprising a first cathode target assembly [4] inside a reactor (i.e. vacuum chamber) and coupled to a first power supply [8], and a second cathode target assembly [1],[2] concentric (see figs. 2-3) with the first cathode target assembly [4] inside the vacuum chamber and coupled to a second power supply [13] (abstract; para 0046-0048 and 0054-0056), wherein the second cathode target assembly [1],[2] comprises a cusp magnetic field [5] via electric field generated by the second power supply [13] (para 0056), wherein the cusp magnetic field [5] magnetically couples the first and second cathode target assemblies [4],[1],[2] (abstract; para 0009 and 0056), and wherein the second power supply [13] is fully capable of operating to have an amplitude, duration, and/or frequency that is selected to increase ionization (i.e. enhance) sputtering material from the first cathode target assembly [4] with sputtered material from the second cathode target assembly [1],[2] (para 0054 and 0056). Since the second cathode target assembly [1],[2] do not have permanent magnets present, the second cathode target assembly [1],[2] is considered to be a non-magnetron configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794